Citation Nr: 9911037	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-04 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for chronic frostbite residuals of the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from February 1950 to February 
1954.  In March 1993, the Los Angeles, California, Regional 
Office (RO) denied service connection for chronic frostbite 
residuals of the feet and bilateral peripheral neuropathy of 
the lower extremities.  The veteran was informed in writing 
of the adverse decision and his appellate rights in February 
1995.  The veteran did not submit a notice of disagreement 
with the adverse decision.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 RO decision which 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for chronic frostbite residuals of the 
feet and denied increased disability evaluations for his 
forehead shell fragment wound residuals and right arm 
laceration residuals.  In April 1997, the veteran was 
afforded a hearing before a Department of Veterans Affairs 
(VA) hearing officer.  In December 1998, the veteran was 
afforded a hearing before the undersigned Member of the Board 
sitting at the RO.  The hearing transcript reflects that the 
veteran expressly withdrew his claims of entitlement to 
increased evaluations for his forehead shell fragment wound 
residuals and right arm laceration residuals.  The veteran 
has been represented throughout this appeal by the American 
Legion.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for chronic frostbite residuals of the feet as the 
claimed disability originated during the Korean Conflict.  He 
contends that he incurred frostbite of the feet during winter 
combat while serving as an Army medic with a machine gun unit 
on the frontlines and currently exhibits chronic frostbite 
residuals including bilateral peripheral neuropathy of the 
lower extremities.  

The report of a December 1997 VA examination for compensation 
purposes conveys that the veteran complained of "cold injury 
to the feet of frostbite."  The VA examiner did not advance 
a diagnosis or diagnostic impression for the veteran's 
bilateral lower extremity complaints.  The doctor did 
recommend that the veteran be afforded neurological and 
podiatric consultations.  The additional evaluations were 
apparently not conducted.  In July 1998, the RO determined 
that the December 1997 VA examination for compensation 
purposes was insufficient and requested that the VA examiner 
clarify whether the veteran's current peripheral neuropathy 
was precipitated by his alleged inservice frostbite of the 
feet.  The record does not reflect that the requested 
clarification was received.  The Board notes that the VA's 
failure to conduct further evaluations and studies as 
recommended by the VA's own examiner constitutes a breach of 
its statutory duty to assist the veteran as provided for by 
the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  

A September 1992 Social Security Administration (SSA) award 
letter indicates that the veteran was entitled to monthly 
disability benefits as of April 1991.  The documentation 
supporting such an award is not of record.  Accordingly, this 
case is REMANDED for the following action:

1.  The veteran should obtain and forward 
for incorporation into the record all 
available documentation developed in 
association with his award of SSA 
disability benefits.  Upon receipt of the 
requested information, it should be 
incorporated into the record.  

2.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his alleged chronic frostbite 
residuals of the feet.  The recommended 
neurological and podiatric evaluations 
should be conducted.  All other indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiners should express an opinion 
as to whether the veteran has any chronic 
lower extremity cold injury residuals.  
The claims folder should be made 
available to the examiners prior to the 
examination.  The examination report 
should reflect that such a review was 
conducted.  

3.  In representing the VA before the 
United States Court of Veterans Appeals 
(Court), the General Counsel of the VA 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655 (1998), 
when the claimant without good cause 
fails to report for examination, his 
reopened claim for service connection 
will be denied.  However, the Secretary 
must show a lack of good cause for 
failing to report.  Further, the VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

4.  The veteran is informed that he 
should obtain and submit all available 
relevant evidence in support of his claim 
to the RO for incorporation into the 
record.  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's application.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

